Citation Nr: 1454545	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  09-14 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability.

2.  Entitlement to service connection for a bilateral hip disability.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for erectile dysfunction due to the service-connected lumbar spine disability and psychiatric disorder.

6.  Entitlement to an initial rating in excess of 50 percent for a psychiatric disorder.

7.  Entitlement to an initial rating in excess of 40 percent for a lumbar spine disability.

8.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.

9.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.

10.  Entitlement to an initial compensable rating for chronic athlete's foot.

11.  Entitlement to an initial compensable rating for chronic folliculitis of the head, face, and neck.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1997 to August 1997, and April 2001 to September 2001.  He also had a period of inactive duty training from October 1999 to November 1999, and other Reserve service.

This matter is before the Board of Veterans' Appeals (Board) on appeal of June 2007, April 2008, November 2008, and February 2009 rating decisions of the Cleveland, Ohio, and Montgomery, Alabama, Regional Offices (ROs) of the Department of Veterans Affairs (VA).

It is ambiguous as to whether the Veteran submitted a substantive appeal for the issues of entitlement to service connection for bilateral knee and ankle disabilities.  Specifically, his April 2009 substantive appeal was created electronically; however, the electronic version is not of record.  A printed copy of the document indicates that there is text in the electronic version that is not shown on the printed copy.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the April 2009 substantive appeal included the issues of entitlement to service connection for bilateral knee and ankle disabilities.  Accordingly, these issues are before the Board.

The Veteran submitted a timely notice of disagreement (NOD) with the RO's November 2008 rating decision that denied service connection for hearing loss.  In January 2009, the Veteran's representative withdrew his appeal.  In April 2009, the Veteran submitted a new NOD, which was still timely as to the November 2008 decision.  38 C.F.R. § 20.204(c) (2014).  A statement of the case (SOC) is required when a veteran files a timely NOD with a rating decision.  38 C.F.R. § 19.26 (2014).  To date, no SOC has been furnished regarding entitlement to service connection for hearing loss.  Because the April 2009 NOD placed the issue in appellate status, the matter must be remanded for the agency of original jurisdiction (AOJ) to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

As to the rating issues for skin and foot disabilities, the RO construed the Veteran's April 2009 correspondence as a new claim.  The Board finds that it is better interpreted as a NOD with the initial ratings awarded in the February 2009 rating decision.  Thus, the proper cause of action was to issue a SOC.  38 C.F.R. § 19.26.  These matters must be remanded for AOJ to issue a SOC.  See Manlincon, 12 Vet. App. at 240-41.

In September 2014, the RO issued a rating decision granting a total disability rating based on individual unemployability (TDIU) effective, October 25, 2008, several months prior to the RO's receipt of the Veteran's May 2009 claim for TDIU.  As this is a full grant of the benefits sought and the Veteran has not appealed the effective date, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In April 2009, the Veteran submitted a claim for an earlier effective date for all service-connected disabilities.  In September 2014, the RO adjudicated the issues of entitlement for an earlier effective date for all of the Veteran's service-connected disabilities, except (i) radiculopathy of the right lower extremity, (ii) radiculopathy of the left lower extremity, (iii) chronic folliculitis, and (iv) chronic athletes foot.  The Board cannot take original jurisdiction of these claims.  They are referred to the AOJ for appropriate action.

The issues of entitlement to service connection for hearing loss, ankle, knee and hip disabilities, and initial compensable ratings for chronic athlete's foot and chronic folliculitis of the head, face, and neck are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Erectile dysfunction is due to the service-connected lumbar spine disability and psychiatric disorder.

2.  A psychiatric disorder has been productive of occupational and social impairment with reduced reliability and productivity.

3.  Prior to November 10, 2007, the lumbar spine disability was manifested by 
by forward flexion of the thoracolumbar spine to no worse than 30 degrees, considering pain and other factors; and ankylosis of the entire thoracolumbar spine, incapacitating episodes lasting more than 6 weeks due to intervertebral disc syndrome (IVDS), and neurologic abnormalities (other than lower extremity radiculopathy) were not shown.

4.  From November 10, 2007, the lumbar spine disability was manifested by incapacitating episodes due to IVDS lasting more than 6 weeks; and ankylosis of the entire spine and neurologic abnormalities (other than lower extremity radiculopathy) was not shown.

5.  From October 14, 2009, the lumbar spine disability has been manifested by forward flexion of the thoracolumbar spine to no worse than 30 degrees, considering pain and other factors; and ankylosis of the entire thoracolumbar spine, incapacitating episodes lasting more than 6 weeks due to IVDS, and neurologic abnormalities (other than lower extremity radiculopathy) have not been shown.

6.  Radiculopathy of the right lower extremity has been manifested by moderate impairment of the sciatic nerve.

7.  Radiculopathy of the left lower extremity has been manifested by moderate impairment of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).

2.  The criteria for an initial rating in excess of 50 percent for the service-connected psychiatric disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

3.  Prior to November 10, 2007, the criteria for an initial rating in excess of 40 percent for the service-connected lumbar spine disability were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5236 (2014).

4.  From November 10, 2007, the criteria for an initial 60 percent rating, but no higher, for the service-connected lumbar spine disability were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2014).

5.  From October 14, 2009, the criteria for an initial rating in excess of 40 percent for the service-connected lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5236 (2014).

6.  The criteria for an initial 20 percent rating, but no higher, for the service-connected radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 8520 (2014).

7.  The criteria for an initial 20 percent rating, but no higher, for the service-connected radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

For the rating claims appealed, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required. 

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.

VA examinations were conducted in December 2005, March 2008, November 2008, October 2009, and November 2013 as to the claims being decided.  The Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.
Erectile Dysfunction

The Veteran seeks service connection for erectile dysfunction due to the service-connected radiculopathy of the lower extremities and psychiatric disorder.

Service connection is warranted for a current disability that is proximately due to or caused by a service-connected disability.  38 C.F.R. § 3.310 (2014).

In May 2008, a VA nurse opined that the Veteran's erectile dysfunction is associated with his service-connected radiculopathy of the lower extremities and posttraumatic stress disorder (PTSD).  In May 2008, Dr. Sparks, the Veteran's treating orthopedic specialist, opined that the Veteran's erectile dysfunction is due to the service-connected radiculopathy.

The record is absent any evidence against the Veteran's claim.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that erectile dysfunction is due to the service-connected radiculopathy of the lower extremities and psychiatric disorder.  See 38 U.S.C.A. § 5107(b) (2014); 38 C.F.R. § 3.102 (2014).  Therefore, service connection for erectile dysfunction is warranted on a secondary basis.

A Psychiatric Disorder

The Veteran seeks an initial rating in excess of 50 percent for a psychiatric disorder, to include depression, anxiety, and PTSD.

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 as analogous to PTSD.  According to 38 C.F.R. § 4.126(a), a mental disorder shall be rated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2014).

Under Diagnostic Code 9411, the criteria for the current 50 percent rating include occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

The next higher rating, a 70 percent, is warranted if evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships. 

A 100 percent rating is warranted if evidence shows total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

On VA examination in December 2005, the Veteran reported chronic sleep impairment, depressed mood, disturbances in motivation, and panic attacks.  He denied current suicidal ideation.  A Global Assessment of Functioning (GAF) score of 50-55 was assigned.

In a March 2008 letter, a VA psychologist reported that the psychiatric disorder manifested by chronic sleep impairment; depressed mood; disturbances in motivation; irritability; anxiety; and suicidal ideation without plan or intent to act. 

In a May 2008 mental health examination by Dr. Bentley, the Veteran reported a continuation of the symptoms noted in March 2008, with the addition of difficulty establishing and maintaining relationships.  The GAF score was 55-60.

In October 2008, the Veteran's treating VA psychologist recommended that he take time off work to address his mental health symptoms.  The Veteran abided and has not returned to work since.

At a November 2008 VA psychiatric examination the Veteran reported a continuation of the symptoms noted in May 2008, with the addition of moderate impairment of recent memory and obsessive rituals.  The Veteran explained that he becomes fixated on things and cannot let them go.  For instance, he went through a phase where he wanted every type of golf ball and hot sauce.  The Veteran also reported irritability and verbal aggression, but denied episodes of violence.  As to difficulty establishing and maintaining relationships, the Veteran reported that he hates the thought of dealing with people, not noted that he lives with his girlfriend, has a few close friends, and spends time with his family each week.  The VA examiner reported that the Veteran was clean, neatly groomed, and appropriately dressed during the examination.  The VA examiner opined that the Veteran's psychiatric disorder results in with reduced reliability and productivity.  The rationale was that the Veteran withdrew from his job at a veterans' service organization because working with other veterans became too stressful and intensified his symptoms; that he is socially withdrawn and afraid of intimate relationships; that he is mistrustful of others; that he has lost interest in previously pleasurable activities; and that his anger and irritability impair his remaining relationships.  A GAF score of 50 was assigned.

At an October 2009 VA psychiatric examination, the Veteran reported a continuation of symptoms noted in November 2008.  When asked about his relationships, he reported that he recently returned from one month trip to England with friends and two week trip to Germany with is grandfather.  The examiner noted that the Veteran's mood, affect, intelligence, speech, memory, and judgment were normal.  The examiner opined that the Veteran is not unemployable due to mental health symptoms, but that he may perform better in work environments with limited social interactions.  The VA examiner concluded that the Veteran's psychiatric disorder results in occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.  The GAF score was 65 at that time.

At a November 2013 VA psychiatric examination the Veteran reported depressed mood and disturbances in motivation; anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; and difficulty in establishing and maintaining effective work and social relationships.  Since the last VA examination the Veteran married his girlfriend of six years.  He reported that they have good relationship, but that they argue.  He reported that he maintains a relationship with is parents and has a handful of friends.  The VA examiner opined that the Veteran's psychiatric disorder results in occupational and social impairment with reduced reliability and productivity.  For Axis V, the examiner provided a GAF score of 52 and indicated moderate impairment for Axis I symptoms.

During the pendency of the appeal, the Veteran's psychiatric disorder has been characterized by depressed mood; disturbances in motivation; anxiety; panic attacks; chronic sleep impairment; mild memory loss; difficulty establishing and maintaining relationships; suicidal ideation without plan or intent; and obsessive rituals.  The Board finds, and the November 2008, October 2009, and November 2013 VA examiners agree, that these symptoms resulted, at worst, in occupational and social impairment with reduced reliability and productivity.  Accordingly, the Veteran's symptoms most nearly approximate the severity and frequency of the symptomatology contemplated by the current 50 percent rating.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The Board finds that the next higher rating, 70 percent, is not warranted at any time during the pendency of the appeal.  While the Veteran's panic attacks and depression are similar to symptoms of panic attacks and depression associated with a 70 percent rating, that level of severity contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Moreover, such deficiencies must be "due to" the symptoms listed for the 70 percent rating level, "or others or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 117.  That is, simply because the Veteran has panic attacks and depression, and because the 70 percent level contemplates panic and depression does not mean his psychiatric disorder rises to the 70 percent level.  Indeed, the 30 percent, 50 percent, and 70 percent criteria each contemplate some form of panic attacks and depression.  

The Board finds that the Veteran's symptoms do not occur at the severity, frequency, or the duration required for a 70 percent rating.  Specifically, his panic attacks and depressed mood do not occur at frequency or with such severity as the "near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively" that warrants a 70 percent rating.  While the Veteran has experienced disturbances in motivation, he has remained active with is family, married his longtime girlfriend, and enjoyed a six week tour of Europe with his family and friends.   See, e.g., VA examination (October 2009).  Additionally, while he reported suicidal ideation and irritability, he has consistently denied any plan to harm himself or others.  As to obsessive rituals, there is no evidence that the Veteran's reported fixation or obsession with collecting things such as different types of golf balls or hot sauce interferes with his routine activities.  Finally, none of the other symptoms characteristic of a 70 percent rating are present-speech intermittently illogical, obscure, or irrelevant; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; and an inability to establish and maintain effective relationships.   38 C.F.R. § 4.130.  

Furthermore, the assigned GAF scores have predominantly equated to moderate symptoms (51-60).  This type of score is consistent with the criteria for a 50 percent rating.

Given the frequency, nature, and duration of the Veteran's symptoms, the Board finds that his psychiatric disorder is productive of no more than occupational and social impairment with reduced reliability and productivity at any time during the appeal.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; Vazquez-Claudio, 713 F.3d at 114.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim for initial rating in excess of 50 percent for a psychiatric disorder; there is no doubt to be resolved; and an increased rating is not warranted.  See 38 U.S.C.A § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

A Lumbar Spine Disability

The Veteran seeks an initial rating in excess of 40 percent for the service-connected lumbar spine disability.  The disability is currently rated under Diagnostic Code 5236 and was previously characterized as residuals of parachute injury with significant lumbar disc disease with compression fracture and degenerative joint disease claimed as compression fracture, traumatic degenerative arthritis and lumbosacral strain.

Under the General Rating Formula for Diseases and Injuries of the Spine, the criteria for the current 40 percent rating include forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  The next higher rating, a 50 percent, is warranted for unfavorable ankylosis of the thoracolumbar spine.  Unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a (2014).

Following the rating criteria, Note 1 provides:  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the next higher rating, and the maximum rating under the Code, 60 percent, requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Note 1: For purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

At a December 2005 VA medical examination, the Veteran described recurrent back pain.  The Veteran reported immobilizing flare-ups and denied bowel or bladder incontinence.  On physical examination, there was no ankylosis of the cervical or thoracolumbar spine.  Forward flexion of the thoracolumbar spine was to 45 degrees, with objective evidence of pain at 30 degrees.  There was no additional limitation in range of motion on repetitive-use testing.  Pain, fatigue, and lack of endurance contributed to the Veteran's back disability.  There was no evidence of IVDS or incapacitating episodes during the past 12 months.

At a November 10, 2008, VA medical examination the Veteran described a continuation of the symptoms noted in December 2005.  On physical examination, there was no evidence of ankylosis of the cervical or thoracolumbar spine.  Forward flexion of the thoracolumbar spine was to 30 degrees, with objective evidence of pain at 30 degrees.  There was no additional limitation in range of motion on repetitive-use testing.  Pain contributed to the spine disability.  The Veteran was able to walk 100 yards.  Notably, the examiner reported that IVDS resulted in 18 incapacitating episodes that lasted 1 to 3 days over the past 12 months.

At an October 14, 2009, VA medical examination the Veteran reported a continuation of the symptomatology described in prior VA examinations.  On physical examination, there was no evidence of ankylosis of the cervical or thoracolumbar spine.  Forward flexion of the thoracolumbar spine was to 40 degrees, with objective evidence of pain.  There was no additional limitation in range of motion on repetitive-use testing.

At a November 2013 VA medical examination, the Veteran described back pain.  He reported that he cannot stand longer than 5 to 10 minutes, that he regularly uses a back brace, and that he experiences flare-ups.   On physical examination, there was no evidence of ankylosis of the cervical or thoracolumbar spine.  Forward flexion of the thoracolumbar spine was to 30 degrees, with objective evidence of pain at 30 degrees.  There was no additional limitation in range of motion on repetitive-use testing.  The following factors contribute to the Veteran's back disability:  less movement than normal; weakened movement; excess fatigability; pain on movement; interference with sitting, standing, and or weight-bearing.  There was evidence of IVDS, but the Veteran had not had any incapacitating episodes during the past 12 months.

Prior to November 10, 2007, the criteria for the next higher rating, a 50 percent, have not been met.  The record is absent any lay or medical evidence of ankylosis of the entire thoracolumbar spine.  Alternatively, the Veteran does not contend and the record does not show any order or directive from a doctor requiring bed rest of a total duration of at least 6 weeks during any 12 month period prior to November 10, 2007.

From November 10, 2007, the criteria for the next higher rating, a 60 percent rating have been met.  During this period of the appeal, the November 2008 VA examiner reported that IVDS resulted in 18 incapacitating episodes that lasted 1 to 3 days over the past 12 months.  Resolving reasonable doubt in the Veteran's favor, IVDS resulted in incapacitating episodes having a total duration of at least 6 weeks during the past 12 months (18 incapacitating episodes x 3 days = 54 days / 7 = 7.71 weeks).  Whether the examiner reported the Veteran's statements or actual doctor-prescribed bed rest, the examiner did not dispute the fact that the Veteran suffered incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  As the VA examination was conducted on November 10, 2008, the Board will make the 60 percent rating effective one year earlier-November 10, 2007-as the incapacitating episodes are analyzed with a 12 month look back period.  Thus, it became factually ascertainable there was an increase on November 10, 2007.

From October 14, 2009, the criteria for the next higher rating, a 50 percent, have not been met.  The record is absent any lay or medical evidence of ankylosis of the entire thoracolumbar spine.  Alternatively, the Veteran does not contend and the record does not show any order or directive from a doctor requiring bed rest of a total duration of at least 6 weeks during any 12 month period after October 14, 2009.  Because the October 2009 examination is the first indication the Veteran no longer experienced incapacitating episodes due to IVDS, the Board will make effective the 40 percent rating again as of that date.

In sum, the preponderance of the evidence is against the claim for a rating in excess of 40 percent for the service-connected lumbar spine disability prior to November 10, 2007, and from October 14, 2009; there is no doubt to be resolved; and a higher initial rating is not warranted for these periods.  The evidence supports a 60 percent rating, but no higher, from November 10, 2007, to October 13, 2009, for the lumbar spine disability.  It was during the VA examination that it was first factually ascertainable that the increase in severity had occurred for the Veteran's disability.  Thus, the staged rating as set forth is appropriate.

The Board notes that, because of the Veteran's dynamic symptoms, a rating stage is less than a previous stage for the lumbar spine disability.  Because the Veteran's disability rating was never reduced below the level that was appealed (40 percent), the reduction procedures of 38 C.F.R. § 3.105(e) and the "stabilization" provisions of 38 C.F.R. § 3.344 are not for application.  See Singleton v. Shinseki, 659 F.3d 1332, 1334-36 (Fed. Cir. 2011); O'Connell v. Nicholson, 21 Vet. App. 89, 94 (2007).

Lastly, the evidence does not support a separate rating for an associated objective neurologic abnormality other than the service-connected radiculopathy.


Radiculopathy of the Lower Extremities

The Veteran seeks initial ratings in excess of 10 percent for service-connected radiculopathy of the left and right lower extremities.  The Veteran's radiculopathy is currently rated under Diagnostic Code 8520.  The disability was previously characterized as peripheral nerve condition of the left and right lower extremities to include peripheral neuropathy and neuralgia of the sciatic nerve associated with residuals of parachute injury with significant lumbar disc disease with compression fracture and degenerative joint disease claimed as compression fracture, traumatic degenerative arthritis and lumbosacral strain.

Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating while moderate incomplete paralysis warrants a 20 percent rating.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 60 percent rating is warranted for severe incomplete paralysis.  A 100 percent is warranted for complete paralysis.  38 C.F.R. § 4.124a (2014). 

At a December 2005 VA medical examination, the Veteran complained of excruciating pain the lower extremities.  Motor, sensory, and reflex examinations were normal.

At a November 2008 VA medical examination, the Veteran described intermittent, migratory numbness and tingling interspersed with episodes of burning pain that can last minutes to hours in both lower extremities.  Sensory and reflex examinations were normal and there was no muscular atrophy.

At an October 2009 VA medical examination, the Veteran reported a continuation of the symptoms noted in November 2008, with the addition of painful flare-ups with prolonged sitting, standing, or walking and cold, rainy weather.

At a November 2013 VA medical examination, the Veteran complained of numbness, tingling, and burning in the lower extremities that causes loss of balance.  On physical examination of the lower extremities revealed the following: 4/5 muscle strength, decreased senses, and mild impairment of the sciatic nerve.  The VA examiner characterized the Veteran's nerve conditions as mild.

Applying the rating criteria to the evidence above, the Board finds that initial rating 20 percent ratings, but no higher, are warranted.  A rating of 20 percent for the sciatic nerve is warranted for moderate, incomplete paralysis, and a rating in excess of 20 percent requires more severe (moderately severe or higher) incomplete or complete paralysis.  In this case, the medical evidence of record reflects the Veteran's lower extremities had decreased sensation and muscle strength along with pain and numbness that cause loss of balance.  The Board finds that the Veteran's symptoms more nearly approximate a 20 percent rating, representing moderate, incomplete paralysis of the sciatic nerve rather than mild.  See 38 C.F.R. § 4.7.  This is particularly so when reasonable doubt is resolved in the Veteran's favor.  The Veteran, however, has not met the criteria for a rating in excess of 20 percent at any point during the rating period, as his symptoms were mostly sensory.  The Veteran had 4/5 muscle strength, normal reflexes, and there is no lay or medical evidence of foot drop or atrophy.  Accordingly, the Board finds that a rating of 20 percent is appropriate during the pendency of the appeal and a preponderance of the evidence is against an even higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Extraschedular Ratings

Consideration has been given regarding whether the schedular ratings are inadequate for these disabilities, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014).

First, a determination must be made as to whether the schedular criteria reasonably describe the severity and symptoms of the claimant's disability.  If the schedular rating criteria reasonably describe the severity and symptoms of the claimant's disability, referral for extraschedular consideration is not required and the analysis stops.  Second, if the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the first Thun element is not satisfied here for any of the disabilities.

The service-connected psychiatric disorder is manifested by signs and symptoms such as difficulty establishing and maintaining effective relationships, disturbances of motivation and mood, flattened affect, anxiety, chronic sleep impairment, depressed mood, panic attacks, obsessive rituals, and suicidal ideation.  These signs and symptoms, and their resulting impairment, are explicitly contemplated by the rating schedule under Diagnostic Code 9411.  In short, there is nothing exceptional or unusual about the Veteran's psychiatric disorder.

The service-connected lumbar spine disability and associated radiculopathy result in limitation of motion; pain; numbness, tingling, and burning in the lower extremities that cause loss of balance; severe flare-ups; fatigue; lack of endurance; weakened movement; interference with sitting, standing, and or weight-bearing; regular use of a back brace; and incapacitating episodes due to IVDS.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.

The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion and incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Moreover, the Veteran's radicular symptoms are contemplated by Diagnostic Code 8520 that takes into account nerve impairment.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the schedular rating criteria reasonably describe the Veteran's disability picture, which is productive of limitation of motion; pain; numbness, tingling, and burning in the lower extremities; severe flare-ups; fatigue; lack of endurance; weakened movement; interference with sitting, standing, and or weight-bearing; regular use of a back brace; and incapacitating episodes due to IVDS.  In short, there is nothing exceptional or unusual about the Veteran's lumbar spine disability and the associated radiculopathy because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Accordingly, referral for extraschedular consideration is not required and the analysis stops under Thun.  The Board also does not find that the evidence reflects that there is an exceptional circumstance in the Veteran's case even when the disabilities are considered in the aggregate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

Service connection for erectile dysfunction, as secondary to service-connected radiculopathy of the lower extremities, is granted.

An initial rating in excess of 50 percent for the service-connected psychiatric disorder is denied.

An initial rating in excess of 40 percent for the service-connected lumbar spine disability prior to November 10, 2007, is denied.

An initial 60 percent rating, but no higher, for the service-connected lumbar spine disability from November 10, 2007, is granted, subject to the laws and regulations governing the payment of monetary awards.

An initial rating in excess of 40 percent for the service-connected lumbar spine disability from October 14, 2009, is denied.

An initial 20 percent rating, but no higher, for the service-connected radiculopathy of the right lower extremity is granted, subject to the laws and regulations governing the payment of monetary awards.

An initial 20 percent rating, but no higher, for the service-connected radiculopathy of the left lower extremity is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The evidence of record suggests that the Veteran's current ankle, knee, and hip disabilities may be related to service.  Specifically, in May 2008, Dr. Sparks opined that the Veteran's ankle, knee, and hip pains are related to an in-service parachuting accident.  Dr. Sparks did not provide a diagnosis beyond pain.  On VA examinations in September 2008 and October 2009, ankle, knee, and hip strains were diagnosed; however, the VA examiners did not indicate whether these diagnoses were related to the Veteran's in-service parachuting accident.  The evidence of record is insufficient to decide the claims; VA examination is needed.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

As discussed in the introduction, the Veteran submitted an April 2009 NOD to the RO's November 2008 and February 2009 rating decisions that denied service connection for hearing loss and increased ratings for skin and foot disabilities.  To date, no SOC has been furnished for these issues.  As the timely NODs placed these issues in appellate status, these matters must be remanded for the AOJ to issue a SOC.  See Manlincon, 12 Vet. App. at 240-41.

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional in connection with the ankles, knees and hips claims.  The examiner must review the entire claims file, to include all electronic files.

The examiner is to diagnose any current disability of the ankles, knees, and/or hips.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current diagnosis is related to the Veteran's active service, to include the 2002 parachuting accident.

The examiner is to address Dr. Spark's favorable May 2008 medical opinion.

The examination report must include a complete rationale for all opinions expressed.  

2.  Prepare a SOC in accordance with 38 C.F.R. § 19.29 (2014) regarding the issues of entitlement to service connection for hearing loss and increased ratings for skin and foot disabilities.  This is required unless the matters are resolved by granting the full benefits sought, or by the Veteran's withdrawal of the NOD.  If, and only if, the Veteran files a timely substantive appeal should any of these issues be returned to the Board.

3.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


